DETAILED ACTION
Background
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on December 21, 2020.  This action is made final.
Claims 10-12, 15, 17-19, 22, and 24-26 are amended.  Claims 10-29 are pending for examination.  Claims 10, 17, and 24 are independent claims.

Claim Objections
Regarding Claims 12, 19, and 26, Applicant’s Amendment corrects the previous objections.  The previous objections are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 10-29 are rejected under 35 U.S.C. 103 as being unpatentable over Chief Architect® X6 software released February 2014 (hereinafter “Chief Architect”) as evidenced by Chief Architect® X6 Reference Manual, Chief Architect, Inc., available at https://cloud.chiefarchitect.com/1/pdf/documentation/chief-architect-x6-reference-. 
Regarding Claim 10, Chief Architect teaches a computer-implemented method of assembling a plurality of views in a display (see, e.g., Chief Architect Manual, p. 27, Program Overview, describing Chief Architect as allowing residential and light commercial design professionals to easily and efficiently produce 3D models and construction documents for projects; and pp. 29-31, The Chief Architect Environment, describing and illustrating Chief Architect’s design technology as including a graphical user interface comprising various features including a drawing area for placing and manipulating objects; pp. 33 and 34, View and Side Windows, describing Chief Architect’s main program window as comprising view windows of different types; and p. 143, Layers, describing layers as used to organize and manage the display of all objects in all views), comprising:
Receiving an electronic document (see, e.g., id., p. 1133, Importing and Exporting, describing importing as the process of opening a file produced in a different program in Chief architect and indicating that Chief Architect allows a user to import a variety of information from other applications; and p. 61, Importing Files, describing importing information into the user’s drawings using import dialogs; and p. 1136 and 1137, Import Drawing Assistant, describing an Import Drawing Assistant allowing a user to import files of a certain type and describing selecting a file to import), the electronic document corresponding to an electronic representation of a physical structure (see, e.g., id., p. 1139, Layer Mapping, describing layers of an imported file imported into a current layer Program Overview, indicating use of Chief Architect to produce models and construction documents for residential and commercial projects [indicating documents corresponding to a representation of a physical structure]);
Determining a plurality of views associated with the electronic document (see, e.g., id., p. 1138, Select Layers, describing and illustrating a Select Layers user interface window of the Import Drawing Assistant in which a table displays a list of the layers found in the imported file and information about each layer.  Note that a layer, such as a layer of objects, can be understood to represent or comprise a view at least because it comprises distinct content that can be viewed; and see also, e.g., id., p. 1133, Importing and Exporting, describing importing a variety of information including 2D files and a variety of 3D file formats and indicating importing of 2D drawings and 3D symbols and materials; p. 431, Copying Between Plans, indicating importing floors and other models from one plan into a different plan; and p. 1137, Select File, describing importing of all CAD blocks in a file.  Note that any imported object that represents content that can be viewed can be understood to represent or comprise a view as noted above), each view of the plurality of views corresponding to a simulated vantage of the physical structure (see, e.g., id., p. 143, Layers, describing layers as used to organize and manage the display of all objects in all views and describing use of layer sets to help a user perform different tasks efficiently or produce specific views for documents or presentation purposes [indicating layers corresponding to at least one view]; and pp. 33 and 34, View and Side Windows, describing view windows of different types including ;
Determining whether the plurality of views contain position coordinates (see, e.g., id., pp. 1143 and 1144, Import Complete, describing a DXF or DWG file imported into Chief Architect such that all of its components are selected as a group and its coordinates are displayed in the Status Bar [indicating imported file layers or content containing position coordinates]; and pp. 1143, Drawing Unit, describing and illustrating a Drawing Unit user interface window of the Import Drawing Assistant in which the user can control whether imported drawings are placed at the origin [with coordinates of 0,0] or are imported to the same location as the drawings were drawn in the original application [indicating imported file layers or content containing position coordinates]; p. 1115, PDF Files, and p. 1136, Import Drawing Assistant, describing importing .pdf files and DXF or DWG files imported by dragging a file from an operating system window into the Chief Architect window [indicating automatic determination of distinctions of types of files being imported into Chief Architect and different handling of DXF or DWG file types representing files having position coordinates]; and pp. 1109 and 1110, Importing Pictures, and pp. 1149 and 1150, Importing 3D Symbols, indicating importing of various additional file types into Chief Architect in different ways);
Upon determining that the plurality of views contain the position coordinates, assembling one or more of the plurality of views into a map using the position coordinates (see, e.g., id., p. 1139, Layer Mapping, describing and illustrating functionality to map layers in the imported DXF or DWG drawing to Chief Architect layers by name and indicating that all attributes for each layer are imported into the current layer set; p. 145 and 146, Layer Sets, indicating use of layer sets to propagate changes among views using the same layer set; and pp. 1143 and 1144, Import Complete, describing a file imported into Chief Architect such that its components are visible on screen at imported coordinates);
Upon determining that the plurality of views do not contain the position coordinates, assembling one or more of the plurality of views into a map by i) determining data associated with the plurality of views and ii) assembling the one or more of the plurality of views using alternative data (see, e.g., id., pp. 1115 and 1116, PDF Files, describing importing multiple pages of a PDF file [known in the art to lack coordinate information such as in contrast to DXF or DWG files at least in the sense of format]; pp. 1109 and 1110, Importing Pictures, describing importing of BMP, JPG, and PNG files [known in the art to lack coordinate information such as in contrast to DXF or DWG files at least in the sense of format] such that an imported picture is placed in the center of the current view; pp. 1134-1136, Importing 2D Drawings, and p. 1137, Select File, describing an option in the Import Drawing Assistant to determine how hatch patterns are imported; and pp. 1134 and 1135, Supported Entities, describing ; and
Displaying the map in a user interface (see, e.g., id., pp. 1143 and 1144, Import Complete, describing a DXF or DWG file imported into Chief Architect such that it can be visible at a location on screen; and pp. 1109 and 1110, Importing Pictures, describing an imported picture is placed in the center of the current view).
However, although any type of processing of pattern information can be viewed as a form of pattern recognition of the pattern information, Chief Architect does not appear to explicitly describe determining patterns associated with the plurality of views and assembling the one or more of the plurality of views using pattern recognition of the associated patterns.
Quan teaches a computer-implemented method of assembling a plurality of views in a display (see, e.g., Quan, Abstract, describing methods and systems to facilitate architectural modeling in which repetitive patterns and symmetry are automatically detected to generate modeled structural images), comprising: upon determining that the plurality of views do not contain the position coordinates, assembling one or more of the plurality of views into a map by i) determining patterns associated with the plurality of views and ii) assembling the one or more of the plurality of views using pattern recognition of the associated patterns (see, e.g., id., paras. 45 and 46 and Fig. 7, describing and illustrating a flow chart of a repetitive pattern detection process in which repetitive patterns are analyzed in order to 
Chief Architect and Quan are analogous art at least because they are from the same field of endeavor as the claimed invention, referencing methods of assembling a plurality of views in a display and with teachings directed toward architectural models.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Chief Architect and Quan and implement a method of assembling a plurality of views in a display in which patterns associated with a plurality of views are determined and one or more of the plurality of views is assembled using pattern recognition of the associated patterns in order to more easily and accurately model and visualize architectural structures (see, e.g., Quan, paras. 2-9; and in view of the value of pattern recognition and automation well known in the art).  
Regarding Claim 11, Chief Architect as modified by Xin teaches the method of Claim 10, further comprising: upon determining that one or more of the plurality of views in the map have overlapping identical data, removing the overlapping identical data (see, e.g., Chief Architect Manual, p. 1141, Duplicate CAD Blocks, describing a user interface window of the Import Drawing Assistant allowing the user to determine how to handle an occurrence in which one or more CAD blocks in the imported file have the same name as a CAD block in the current plan or layout and describing options to replace blocks that already exist in the plan with duplicates being  see also, e.g., id., p. 1142, Advanced Duplicate CAD Blocks, describing a user interface window of the Import Drawing Assistant displaying duplicate CAD blocks and allowing the user to designate handling of individual duplicate CAD blocks).
Regarding Claim 12, Chief Architect as modified by Xin teaches the method of Claim 10, further comprising: determining whether a prior plurality of views exists, the prior plurality of views corresponding to a previous version of the plurality of views; and upon determining that the prior plurality of views exists, replacing the prior plurality of views with the plurality of views (see, e.g., Chief Architect Manual, p. 1139, Layer Mapping, describing layers of the imported file imported into the current layer set; p. 1140, Advanced Layer Mapping, describing and illustrating an Advanced Layer Mapping user interface window of the Import Drawing Assistant in which a list of the layers found in the imported file and the layers in Chief Architect that they are mapped to are displayed; and p. 1141, Duplicate CAD Blocks, describing embodiments in which, if one or more CAD blocks in the imported file have the same name as a CAD block in the current plan or layout, instances of an existing CAD block in the current plan or layout are replaced with the imported CAD block.  Note that under such an arrangement as described, replacement of existing blocks with blocks of imported layers mapped to existing layers represents replacement of a prior plurality of views as claimed; and see also, e.g., id., pp. 81 and 82, Import Annotation Sets Dialog, and pp. 155 and 156, Importing Layer Sets
Regarding Claim 13, Chief Architect as modified by Xin teaches the method of Claim 10, further comprising: upon determining that a prior plurality of views exists, archiving the prior plurality of views before replacing the prior plurality of views with the plurality of views (see, e.g., Chief Architect Manual, pp. 57-59, Auto Archive, describing an archive folder created by Chief Architect for a plan or layout that is used to hold auto save and archive files, describing archive files created or updated each time a drawing is saved, describing embodiments in which an auto archive utility creates an archive file of a plan or layout file opened from a previous program version, and describing Chief Architect automatically creating auto save files at regular intervals when changes are made to a file; p. 59, Undo Files, describing Chief Architect storing a set number of copies of all open plan file changes as undo files in an undo directory; pp. 251 and 252, Undo and Redo, describing functionality to allow the user to undo the last action performed and to undo a recent number of action; and see the discussion of Claim 12 regarding replacing a prior plurality of views with the plurality of views).
Regarding Claim 14, Chief Architect as modified by Xin teaches the method of Claim 10, further comprising: categorizing each view in the plurality of views by type (see, e.g., Chief Architect Manual, p. 1138, Select Layers, describing and illustrating the Select Layers window of the Import Drawing Assistant comprising information about each layer found in the imported file including Visible, Frozen, and Convert To designations.  Note that any designation applied to specific layers can be viewed as representing categorization of the layers by type).
Regarding Claim 15, Chief Architect as modified by Xin teaches the method of Claim 10, further comprising: determining a file type associated with the electronic document (see, e.g., Chief Architect Manual, p. 1136 and 1137, Import Drawing Assistant, describing the Import Drawing Assistant as allowing a user to import files of a certain type, files having a DXF or DWG extension, and describing the user selecting the file to import).
Regarding Claim 16, Chief Architect as modified by Xin teaches the method of Claim 10, further comprising: separating each view from the electronic document (see, e.g., Chief Architect Manual, p. 1139, Layer Mapping, describing layers of the imported file imported into the current layer set [representing separating the layers from the imported file at least in the sense of including then in a different file or logical grouping).
Regarding Claim 17, Chief Architect as modified by Xin teaches a system corresponding to the method of Claim 10.  The same rationale of rejection provided above is applicable.
Regarding Claim 18, Chief Architect as modified by Xin teaches a system corresponding to the method of Claim 11.  The same rationale of rejection provided above is applicable.
Regarding Claim 19, Chief Architect as modified by Xin teaches a system corresponding to the method of Claim 12.  The same rationale of rejection provided above is applicable.
Regarding Claim 20, Chief Architect as modified by Xin teaches a system corresponding to the method of Claim 13.  The same rationale of rejection provided above is applicable.
Regarding Claim 21, Chief Architect as modified by Xin teaches a system corresponding to the method of Claim 14.  The same rationale of rejection provided above is applicable.
Regarding Claim 22, Chief Architect as modified by Xin teaches a system corresponding to the method of Claim 15.  The same rationale of rejection provided above is applicable.
Regarding Claim 23, Chief Architect as modified by Xin teaches a system corresponding to the method of Claim 16.  The same rationale of rejection provided above is applicable.
Regarding Claim 24, Chief Architect as modified by Xin teaches a non-transitory computer-readable medium corresponding to the method of Claim 10.  The same rationale of rejection provided above is applicable.
Regarding Claim 25, Chief Architect as modified by Xin teaches a non-transitory computer-readable medium corresponding to the method of Claim 11.  The same rationale of rejection provided above is applicable.
Regarding Claim 26, Chief Architect as modified by Xin teaches a non-transitory computer-readable medium corresponding to the method of Claim 12.  The same rationale of rejection provided above is applicable.
Regarding Claim 27, Chief Architect as modified by Xin teaches a non-transitory computer-readable medium corresponding to the method of Claim 13.  The same rationale of rejection provided above is applicable.
Regarding Claim 28, Chief Architect as modified by Xin teaches a non-transitory computer-readable medium corresponding to the method of Claim 14.  The same rationale of rejection provided above is applicable.
Regarding Claim 29, Chief Architect as modified by Xin teaches a non-transitory computer-readable medium corresponding to the method of Claim 16.  The same rationale of rejection provided above is applicable.

Response to Arguments
Applicant’s arguments filed December 21, 2020, have been fully considered but are largely moot in view of the new grounds of rejection.  To the extent the arguments still apply, they are not persuasive.  Applicants argue on page 11 of the Amendment (page 2 of the Remarks) that Chief Architect fails to teach or suggest “upon determining that the plurality of views contain position coordinates, assembling one or more of the plurality of views in a display using the position coordinates,” arguing that Chief Architect merely teaches coordinates in a status bar and does not teach assembling views using position coordinates.  This argument ignores the extensive teachings of Chief Architect, is inconsistent with the understanding of one of ordinary skill in the art, and is inconsistent with a broadest reasonable interpretation of the Claim language at issue.  Chief Architect explicitly teaches coordinate-based positioning of imported DXF or DWG files as discussed above at least in the sense that the imported elements can be positioned at certain coordinates (see, e.g., id., pp. 1143, Drawing Unit).  Further, one of ordinary skill in the art would understand DXF or DWG files to comprise position coordinates used to interpret or display the data.  This is evidenced by discussions of see Chief Architect Manual, p. 1134, Importing 2D Drawings).
Regarding Applicant’s arguments on pages 11 and 12 directed toward deficiencies of Chief Architect and Xin in relationship to amended claim language, it is noted that newly added reference Quan renders obvious these limitations.  Regarding Applicant’s arguments on page 12 that applied references fail to teach or suggest using pattern recognition to assemble views “upon determining that the views do not contain position coordinates,” it is noted that this limitation is rendered obvious over the teachings of Chief Architect noted above that involve automatic alternative processing of files that do or do not contain position coordinates.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Yamamoto et al., U.S. Patent 4,933,865 (issued Jun. 12, 1990), teaching an apparatus for recognition of drawn shapes for automatic input in a CAD system; Motyka et al., U.S. Patent Application 2005/0273708 A1 (published Dec. 8, 2005), teaching a method and system for content-based, automatic file format identification comprising pattern recognition.
Note that pinpoint citations to prior art references provided in this action are exemplary and should not be taken as limiting; each of the references as a whole is considered to provide disclosure relevant to the claimed invention and may be relied upon for all that it would have reasonably suggested to one of ordinary skill in the art.  See MPEP § 2123.
Applicant’s Amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Conrad Pack whose telephone number is (571) 270-7967 and fax number is (571) 270-8967.  The examiner can normally be reached on Monday through Friday, 9:30 to 6:00 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Conrad Pack/
Examiner, Art Unit 2174
4/10/2021




/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174